DETAILED ACTION
Application 16/166574, “METHOD OF EXTENDING CYCLE-LIFE OF A LITHIUM METAL SECONDARY BATTERY”, was filed on 8/27/18, and is a CIP of application 16/014623 filed on 6/21/18.  
This Office Action on the merits is in response to claims and arguments filed on 9/2/22 and an RCE filed on 10/3/22.

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments filed on 9/2/22 have been fully considered, but are moot in view of the new ground(s) of rejection necessitated by amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhamu’676 (US 2009/0155676), He (US 2014/0363746) and Kim (US 2011/0027658).
Regarding claims 1, 3-9 and 12-16, Zhamu’676 teaches a method applicable to a lithium metal secondary battery containing a non-solid state electrolyte (paragraph [0046]), the method comprising implementing an anode-protecting layer (“anode protective layer”, Figure 2B) between an anode active material layer (“lithium anode”, Figure 2B) and a cathode active material layer (“cathode”, Figure 2B) without using a porous separator (compare Figures 2B and 2C), wherein said anode-protecting layer comprises a polymeric material (paragraphs [0049, 0051, 0081]), has a thickness from 1 nm to 100 micrometers (paragraph [0086]) and a lithium ion conductivity from 10-7 S/cm to 5 x 10-2 S/cm (paragraph [0056, 0083]).  
The requirement that the method is a method of improving cycle-life on a lithium metal secondary battery contained in the preamble is found to be a non-limiting statement of intended purpose.  For completeness of record, it is noted that Zhamu’676 teaches the same or a similar lithium metal secondary battery life cycle improvement (paragraph [0061]).

Zhamu’676 does not expressly teach the non-solid state electrolyte being a quasi-solid electrolyte having a lithium salt dissolved in an organic or ionic liquid with a lithium salt concentration of 2.0 M or higher.
However, Zhamu’676 does teach the non-solid state electrolyte a non-aqueous solvent having salt dissolved therein at a concentration which is preferably 0.5 to 2.0 M (paragraphs [0046, 0062]).  Therefore, this limitation is obvious over Zhamu’676 because the non-aqueous solvent having a high concentration of salt at 2.0 M as taught in Zhamu’676 paragraph [0062] suggests the claimed quasi-solid electrolyte which may have a salt concentration as low as “greater than 2.0 M” considering that the upper endpoint of the Zhamu’676 range is infinitely close to the lower endpoint of the claimed range.  The high concentration of salt, i.e. 2.0 moles/liter, is believed by the Office to give rise to the “quasi-solid” property.  
Alternatively, in the battery art, He teaches that a non-aqueous solvent comprising lithium salt can be made safer with reduced flammability by providing a sufficiently high amount of lithium salt, such as 3.5 M, to provide a quasi-solid electrolyte (paragraphs [0025-0026]).  It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a quasi-solid electrolyte having a lithium salt dissolved therein at a concentration greater than 2.0 M for the benefit of improving the flame safety of the battery as taught by He.  

Zhamu’676 further teaches that the anode active material layer may be comprised of a lithium metal (paragraph [0060]).  Zhamu’676 does not expressly teach that in the Figure 2B embodiment, the anode contains lithium or lithium alloy in the form of a coating or foil.  
However, Zhamu’676 does teach such foils used as the anode in conventional batteries as illustrated in Figure 2C (paragraphs [0087, 0090]).  
It would have been obvious to a person having ordinary skill in the art to configure the lithium metal of the anode for the Figure 2B embodiment in the form of a coating or foil since such a structure is taught as an effective design for including the lithium metal in the anode.  It is noted that the various “lithium anode” of Figures 2A-2D appear to be the same or substantially the same.

Regarding the 9/2/22 amendment, Zhamu’676 teaches a framework/membrane phase comprising a polymeric material which holds the other components of the layer (paragraph [0055]), but does not expressly teach that the polymeric material comprises an elastomer having a fully recoverable tensile elastic strain selected from the claimed material species.
However, in the energy storage device art, Kim teaches the use of sulfonated elastomers, e.g. “sulfonated butyl rubber” [recited in claims 1, 4 and 8], for the purpose of binding together the constituents of a battery layer in a fashion which provides desirable metal cation [e.g. Li+] conductivity, adhesion and filler distribution characteristics to the battery layer (paragraphs [0054-0056]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a sulfonated elastomer such sulfonated butyl rubber as taught by Kim to form the framework/membrane of Zhamu’676, for the benefit of providing a framework which is functional to facilitate desirable ionic conductivity, adhesion and filler distribution for the layer.  

The materials recited in claims 1, 4, 8, and 13-16 are the same or substantially the same as those cited in the prior art and thus do not distinguish the claimed invention from the prior art (e.g. “butyl rubber” of Kim at [0056]; “lithium iron phosphate” of Zhamu’676 @ [0064]; “paper” of Zhamu’676 @ [0055] suggests a polymer, i.e. cellulose, fiber nonwoven mat). 
The deposition/stacking sequence described in claims 5-7 is found to be a matter of obvious design choice considering that the selection of any order of performing processing steps is prima facie obvious, absent new or unexpected results associated with the steps (MPEP 2144.04 IVC).  In this case, the product produced is substantially the same regardless of order of manufacture, thus the selection of any order is prima facie obvious.
The elastomeric material further including 0.1 to 50% of an ion conductivity enhancing species recited in claims 9 and 12 is suggested by the species of Kim at [0056] considering that the disclosed species may be utilized in combination, which implies that at least some of the species are present at less than 50%.  

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhamu’676 (US 2009/0155676), He (US 2014/0363746), Kim (US 2011/0027658) and Yushin (US 2015/0064568).
Regarding claim 9-11, Zhamu’676 does not expressly teach that the ionically conductive material contains 0.1 to 50% of the inorganic additives recited in the claims.
In the battery art, Yushin teaches that the ion conductivity of battery components may be increased by including in the components inorganic additives, such as those claimed, which have donor metal ions for increasing ion conductivity (paragraphs [0008-0009]).  Yushin further teaches that the amount of additive can be determined based on the amount of lithium needed to provide a desired capacity (paragraph [0012]) making the concentration added a result-effective variable obvious to optimize in accordance with MPEP 2144.05.
Thus, the modification of Lee to include an inorganic ion conduction improving additive at the claimed concentration range is found to be prima facie obvious in view of Yushin.  

Claims 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhamu’676 (US 2009/0155676), He (US 2014/0363746), Kim (US 2011/0027658) and Takeyama (US 2011/0143211).
Regarding claim 17-23, Zhamu’676 does not expressly teach that the inorganic material of the cathode active material may be a species selected from each of the listed Markush groups.
However, each of the listed Markush groups represent known types of inorganic material useful as cathode active material for lithium battery applications.  For example, in the energy storage device art, Takeyama at paragraphs [0230-0234] teaches species among the listed as conventional cathode electrode active material alternatives.
The substitution of species among those claimed in claims 15-21 for those expressly disclosed by Lee merely requires the simple substitution of one known cathode active material for another to yield predictable results; therefore, a prima facie case of obviousness exists in accordance with MPEP 2141.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723